Title: John Adams to Abigail Adams, 8 July 1777
From: Adams, John
To: Adams, Abigail


     
      Philadelphia July 8. 1777 Tuesday
     
     Yours of June 23d. have received. I believe there is no Danger of an Invasion your Way, but the Designs of the Enemy are uncertain and their Motions a little misterious. Before this Letter is sealed, which will not be till Sunday next, I hope I shall be able to inform you better.
     I rejoice at your fine Season, and still more at my Brother Cranches Attention to Husbandry. Am very glad he bought the Farm, and that he likes it so well.
     I pant for domestic Life, and rural Felicity like his.
     I am better than I have been. But I dread the Heats, which are coming on.
     This Day compleats Six Months since I left you. I am wasted and exhausted in Mind and Body, with incessant Application to Business, but if I can possibly endure it, will hold out the Year. It is nonsense to dance backwards and forwards. After this Year I shall take my Leave.
     Our Affairs are in a fine prosperous Train, and if they continue so, I can leave this Station with Honour.
     Next Month compleats Three Years, that I have been devoted to the Servitude of Liberty. A slavery it has been to me, whatever the World may think of it.
     To a Man, whose Attachments to his Family, are as strong as mine, Absence alone from such a Wife and such Children, would be a great sacrifice. But in Addition to this Seperation, what have I not done? What have I not suffered? What have I not hazarded?—These are Questions that I may ask you, but I will ask such Questions of none else. Let the Cymballs of Popularity tinckle still. Let the Butterflies of Fame glitter with their Wings. I shall envy neither their Musick nor their Colours.
     The Loss of Property affects me little. All other hard Things I despize, but the Loss of your Company and that of my dear Babes for so long a Time, I consider as a Loss of so much solid Happiness.
     The tender social Feelings of my Heart, which have distressed me beyond all Utterance, in my most busy, active scaenes, as well as in the numerous Hours of melancholly solitude, are known only to God and my own soul.
     How often have I seen my dearest Friend a Widow and her Charming Prattlers Orphans, exposed to all the Insolence of unfeeling impious Tyrants! Yet, I can appeal to my final Judge, the horrid Vision has never for one Moment shaken the Resolution of my Heart.
    